Fourth Court of Appeals
                                               San Antonio, Texas
                                                     October 28, 2015

                                                    No. 04-15-00559-CR

                                                   Tyler Keith ZIEGLER,
                                                          Appellant


                                                            v.

                                                   The STATE of Texas,
                                                         Appellee

                            From the 399th Judicial District Court, Bexar County, Texas
                                          Trial Court No. 2014CR4425
                                     Honorable Ray Olivarri, Judge Presiding

                                              ORDER
     Extension of time to file the court reporter’s record is this date NOTED. Time is extended to
November 25, 2015.

                                                                 PER CURIAM

ATTESTED TO: ______________________________
            KEITH E. HOTTLE
             CLERK OF COURT



cc: Nicolas A. LaHood                                         Sachiko Nagao
District Attorney, Bexar County                               Official Court Reporter for the 399th District
101 W. Nueva, Suite 370                                   Court
San Antonio, TX 78205                                         Cadena Reeves Justice Center
                                                              300 Dolorosa, Suite 1054
Bob L. Hogan                                                  San Antonio, TX 78205
Official Court Reporter, 226th Judicial District
100 Dolorosa Street, Suite 209                                   Barry P. Hitchings
Bexar County Courthouse                                          Hitchings & Pollock
San Antonio, TX 78205-3028                                       645 South Presa
                                                                 San Antonio, TX 78210